DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 7 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: receiving the self-interference signal and a reception signal received from a second network node, wherein a first frequency synchronization of the self-interference signal does not match a second frequency synchronization of the reception signal, estimating the first frequency synchronization of the self-interference signal using a preamble; cancelling .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 8,750,439 to Ancora et al. discloses a process and receiver for canceling interference generated by a set interference base stations in a synchronized OFDM communication system and receiver in a User Equipment comprising a set of Nrx antennas. The process and receiver that cancels interference generated by a set of base stations performs OFDM demodulation on a receiver signal for each antenna of a user equipment (UE). The process and receiver also monitors each UE antenna for pilot signals generated by nearby base stations. 
US Patent 8,071,313 to Monsen discloses estimation of the nonlinear-distorted interference and subsequent cancellation from a received signal, that includes the interference and desired signal, produces residual-interference signals.
US Patent 8,780,964 to Subramanian discloses self-interference within the wireless communications device is reduced by performing a transmission timing synchronization operation with respect to a received signal of interest, an interference estimation operation, and an interference cancellation operation. In various embodiments, the transmission timing of the interfering signal is in synchronization with respect to the received signal of interest such that the cyclic prefixes of the received signal of interest and the transmitted interfering signal at least partially overlap.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RASHEED GIDADO/Primary Examiner, Art Unit 2464